Case 2:17-cv-04261-KM-JBC Document 90-11 Filed 02/27/19 Page 1 of 3 PageID: 1609




                          Exhibit 11
Case 2:17-cv-04261-KM-JBC Document 90-11 Filed 02/27/19 Page 2 of 3 PageID: 1610



                        Diamond Alkali Superfund Site 0U2 Allocation
                                 Confidentiality Agreement




  This Confidentiality Agreement made and entered into by and among the Allocation Neutral and
  those Participants whose authorized representatives have executed this Agreement(collectively,
  the "Participants" and individually, a "Participant").


                                           RECITALS

  1.     The Participants to this Confidentiality Agreement have been offered an opportunity to
         participate in the design and conduct ofan allocation of certain costs associated with
         remediation of0U2 of the Diamond Alkali Superfund Site(the "Site") as described in
         the letter from Eric Wilson, Deputy Director for Enforcement and Homeland Security,
         Emergency and Remedial Response Division, US EPA,dated September 18, 2017. The
         allocation is intended to establish an impartial third-party expert recommendation that
         may be considered by the United States and the Participants as the basis of settlements
         equitably resolving potential liabilities associated with the Site.

  2.     The Participants have a common interest in working together to consider and establish a
         fair and reasonable, impartial allocation process for equitably resolving potential
         liabilities associated with the Site.

  3.     The Confidentiality Agreement is intended to document the common understanding of
         the Participants regarding the confidentiality ofthe allocation process.


                                          AGREEMENT

  1.     Confidentiality.

        (a)     To promote frank and productive discussion, the Participants wee that the
                allocation process shall be confidential. All oral and written communications
                regarding this matter by or between the Participants, including communications at
                meetings(whether by telephone or in person) with Participants present, or by or to
                the Allocation Neutral, shall be Dispute Resolution Communications. Such
                Dispute Resolution Communications are confidential, and shall not be disclosed
                to third persons by any Participant, their elected and appointed officials and
                officers, representatives, employees, agents, insurance carriers, or other persons
                associated with the Participant, except as provided elsewhere in the agreement, or
                with the consent of the Participants to this dispute, or as required by law to be
                made public.


                                        ADR CONFIDENTIAL




                                                                                             CON G_0226882
Case 2:17-cv-04261-KM-JBC Document 90-11 Filed 02/27/19 Page 3 of 3 PageID: 1611
                         Diamond Alkali Superfund Site 0U2
                    ALLOCATION CONFIDENTIALITY AGREEMENT




       (b)     The allocation process, including all dispute resolution communications, is
               confidential pursuant to the Administrative Dispute Resolution Act of 1996, 5
               U.S.C. Section 574,("ADR Act")and all other applicable federal and state laws.
               The allocation process shall be treated as compromise negotiations under Rule
               408 ofthe Federal Rules ofEvidence and applicable state law.

       (c)     The Allocation Neutral shall not disclose to any Participant information conveyed
               to him in confidence by any other Participant, unless authorized to do so by that
               Participant or as required by law. Except as specified in the allocation process
               design, the Allocation Neutral shall, upon termination of the allocation process,
               destroy any notes and written records created by or provided to him, unless a
               Participant requests the return of written records, in which case the Allocation
               Neutral shall return the original and all copies of the requested materials to the
               Participant. Allocation meetings and other sessions shall not be recorded verbatim
               and no formal minutes or transcripts shall be maintained.

       (d)    Participation in the allocation process,including attendance at meetings,statements
              made and documents prepared or furnished by any Participant, or other participant,
              for the purposes ofthe process shall not be construed as an admission ofliability or
              against interest or otherwise cited or used in any way against any Participant in any
              other dispute or proceeding. Where a Participant references, discusses, or produces
              documents or information during settlement discussions, doing so will not render
              otherwise discoverable documents or information confidential, privileged, non-
              discoverable, or inadmissible.

       (e)     The Allocation Neutral shall not be deemed a "necessary or indispensable" party,
               as defined in Rule 19 of the Federal Rules of Civil Procedure and any equivalent
               state law,in any pending or future judicial, administrative or arbitral action related
               to matters discussed in the allocation process. No Participant shall subpoena or
               otherwise seek from the Allocation Neutral any information provided to him by
               another Participant that relates to the allocation. In no event shall the Allocation
               Neutral voluntarily testify on behalf of a Participant, or participate as a consultant
               or expert, in any pending or future judicial, administrative, or arbitral action related
               to matters discussed in the allocation.

       (f)     The Participants and the Allocation Neutral shall remain bound by these
               confidentiality provisions following termination of this Agreement without regard
               to whether any legal actions or issues arising out ofthe case are settled or concluded
               by final judgment or otherwise.

  2.    Expiration. This Confidentiality Agreement will expire upon completion ofthe
        allocation process or as otherwise agreed by a consensus ofthe Participants.
                                            Page 2 of 5




                                                                                                 CON G_0226883
